                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


PATTI J. PINSDORF                                         *
                                                                         CIVIL ACTION
VERSUS                                                    *
                                                                         No. 18-14315
BP EXPLORATION &                                          *
PRODUCTION, INC., ET AL.                                                 SECTION J(2)
                                                          *

Related to:        12-968 BELO                            *
                   in MDL 10-2179


                             ORDER & REASONS
          [Accepting Magistrate Judge’s Report and Recommendation]

        Before the Court is the Magistrate Judge’s Report and Recommendation (Rec.

Doc. 9), which recommends that the Court grant BP’s motion (Rec. Doc. 4) and

dismiss with prejudice Plaintiff’s Back-End Litigation Option (“BELO”) complaint

as untimely. Plaintiff filed an objection (Rec. Doc. 10) to the Report and

Recommendation, and BP responded (Rec. Doc. 11). The Court has considered the

Report and Recommendation de novo. See Fed. R. Civ. P. 72(b)(3).1

        The Deepwater Horizon Medical Benefits Class Action Settlement Agreement

(“Medical Settlement,” Rec. Doc. 6427-1 in No. 10-md-2179) permits a class member

to file a BELO lawsuit for a Later-Manifested Physical Condition.2 (See generally

Medical Settlement § VIII.). However, a BELO lawsuit must be filed “in accordance with the

provisions of Section VIII.G” of the Medical Settlement. (Id. § VIII.C.2; see also id. §§


     1
       BP contends that the standard of review is clearly erroneous, as opposed to de novo, when the objector merely
re-urges the same legal arguments presented to the Magistrate Judge, as Plaintiff has done here. (See Rec. Doc. 11 at
5-6 & n.21). Because the outcome would be the same regardless of which standard is applied, the Court does not
address this argument and simply applies the standard most favorable to Plaintiff in this instance, de novo.
     2
       Many of the capitalized terms used herein are defined in the Medical Settlement.
VIII.G.1.a.). Relevant here is the Medical Settlement’s requirement that “[a]ny [BELO] Lawsuit

. . . must be filed within 6 months of . . . notice by the Claims Administrator to the Medical

Benefits Settlement Class Member of the election of all BP defendants named in the Notice of

Intent to Sue not to mediate . . . .” (Id. § VIII.G.1.b.). As the Magistrate Judge correctly

pointed out, this 6-month deadline “is not a mere case management tool, but is

required by the court-approved Medical Settlement Agreement and is not subject to

alteration.” (Rec. Doc. 9 at 6). Indeed, the Medical Settlement explicitly states that

a class member’s claim for a Later-Manifested Physical Condition is “released and

forever discharged” if the class member “fails timely and properly to file [the BELO

lawsuit] . . . as provided in Section VIII.G.1.b.” (Medical Settlement § XVI.B.2; see

also id. § VIII.G.3.7-8).

       The parties agree that the Claims Administrator’s notice issued on June 22,

2018, making December 22, 2018 the deadline for Plaintiff to file her BELO case.

Plaintiff concedes that her BELO complaint was filed on January 2, 2019, eleven

days after the December 22nd deadline. (Rec. Doc. 10 at 2). Therefore, Plaintiff’s

BELO complaint is untimely and shall be dismissed with prejudice.

       Accordingly,

       IT IS ORDERED that Plaintiff’s objections (Rec. Doc. 10) to the Magistrate

Judge’s Report and Recommendation (Rec. Doc. 9) are OVERRULED, and the Court

ACCEPTS the recommended disposition.

       IT IS FURTHER ORDERED that BP’s Motion to Dismiss (Rec. Doc. 4) is

GRANTED.



                                              2
     IT IS FURTHER ORDERED that Plaintiff’s Complaint (Rec. Doc. 1) is

DISMISSED with prejudice.

     New Orleans, Louisiana, this 9th day of April, 2019.




                                            ___________________________________
                                                United States District Judge




                                        3
